DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the word count exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over West Jr. (U.S. Patent No. 6610059) in view of Orczy-Timko (U.S. Patent Application Publication No. 20160346036).
Regarding claim 1, West Jr. teaches a resecting probe comprising: a shaft assembly (Fig. 9) including (i) an outer sleeve having an axial bore and an outer window in a distal side thereof (Fig. 9, 11A-D, element 92; the slanted opening as depicted in Fig. 9 is the outer window) and (ii) an inner sleeve having an axial extraction channel (Col. 10, lines 50-55; Fig. 9, elements 94, 100) and an inner window in a distal side thereof (Fig. 9, 11A-D, element 94; the face of the cutting tool is the inner window in this case) said inner sleeve being rotationally disposed in the axial bore of the outer sleeve to allow the inner window to be rotated in and out of alignment with the outer window (Fig. 11A-D), wherein the shaft assembly is configured to form at least one flow aperture in a distal portion thereof when the inner window and the outer window are out of alignment (Fig. 11B-D, element 102).
West Jr. does not teach the inner sleeve configured to connect to a negative pressure source an electrode carried on the inner sleeve; and a motor drive coupled to rotate the inner sleeve relative to the outer sleeve.
Orczy-Timko, in a similar field of endeavor, teaches the inner sleeve configured to connect to a negative pressure source ([0047]; Fig. 1, element 115); an electrode carried on the inner sleeve ([0051]; Fig. 3A, element 150); and a motor drive coupled to rotate the inner sleeve relative to the outer sleeve ([0047]).

Regarding claim 2, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches wherein at least one flow aperture is formed in a wall of the outer sleeve (Fig. 9, 11A-D, element 102), wherein at least one flow aperture aligns with the inner window when the inner sleeve is in a stop position with the inner window out of alignment with the outer (Fig. 11C, element 102; in figure 11C, the inner window of element 94 and the outer window of element 92 would not be aligned in this orientation, but the inner window would align with element 102 in this orientation).
Regarding claim 4, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches wherein the at least one flow aperture is formed in a wall of the inner sleeve (Fig. 11A-D, element 104), wherein the at least one flow aperture aligns with the outer window when the inner sleeve is in a stop position with the inner window out of alignment with the outer window (Fig. 11C, element 104; in figure 11C, the inner window of element 94 and the outer window of element 92 would not be aligned in this orientation, but the outer window would align with element 104 in this orientation).
Regarding claim 6, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.

Orczy-Timko further teaches a controller coupled to the motor drive and configured to control rotation of the inner sleeve and to stop rotation of the inner sleeve in a stop position where the outer and inner windows are out of alignment ([0047], [0072]), wherein the controller is configured to deliver energy to the electrode when the inner sleeve is in the stop position ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. with a controller coupled to the motor drive and configured to control rotation of the inner sleeve and to stop rotation of the inner sleeve in a stop position where the outer and inner windows are out of alignment, wherein the controller is configured to deliver energy to the electrode when the inner sleeve is in the stop position as taught by Orczy-Timko in order to allow the user to have full control of the device during use and to allow the user to control when electrode treatment was to be applied to the treatment area.
Regarding claim 7, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches an aspiration source coupled to the extraction channel in the inner sleeve to draw tissue through the outer and inner windows when said windows are at least partially rotationally aligned (Col. 10, lines 50-55; Fig. 9, 11A).
Regarding claim 8, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.

Orczy-Timko further teaches wherein the controller is further configured to operate in a first mode wherein both (i) the aspiration source draws fluid and tissue into said outer and inner windows when at least partially aligned ([0047], [0069]), and (ii) the motor drive rotates the inner sleeve to resect tissue ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. to where the controller is further configured to operate in a first mode wherein both (i) the aspiration source draws fluid and tissue into said outer and inner windows when at least partially aligned, and (ii) the motor drive rotates the inner sleeve to resect tissue as taught by Orczy-Timko in order to allow for efficient cutting of tissue and removal of tissue during treatment.
Regarding claim 9, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches the aspiration source draws fluid through the at least one flow aperture in said stop position when the outer and inner windows are out of alignment (Fig. 11C). 
West Jr. does not teach wherein the controller is further configured to operate in a second mode wherein (i) the aspiration source draws fluid through the at least one flow aperture in said stop position when the outer and inner windows are out of alignment, and (ii) the electrode is activated to apply energy to tissue.
Orczy-Timko further teaches wherein the controller is further configured to operate in a second mode wherein (i) the aspiration source draws fluid through the at least one flow aperture in said stop position when the outer and inner windows are out of alignment ([0047], [0072]; Orczy-Timko does not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. to where the controller is further configured to operate in a second mode wherein (i) the aspiration source draws fluid through the at least one flow aperture in said stop position when the outer and inner windows are out of alignment, and (ii) the electrode is activated to apply energy to tissue as taught by Orczy-Timko in order to efficient electrical treatment of tissue and removal of tissue during treatment.
Regarding claim 14, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. does not teach wherein the inner window is within a ceramic portion of the inner sleeve.
Orczy-Timko further teaches wherein the inner window is within a ceramic portion of the inner sleeve ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. to where the inner window is within a ceramic portion of the inner sleeve as taught by Orczy-Timko in order to ensure that the area of the inner window would not break during use of the device.
Regarding claim 15, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. does not teach wherein the electrode is carried by a ceramic portion of the inner sleeve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. to where the electrode is carried by a ceramic portion of the inner sleeve as taught by Orczy-Timko in order to ensure that the electrode could not break off from the inner sleeve during use of the device.
Regarding claim 16, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. does not teach a ceramic cutting tip at a distal end in the inner sleeve.
Orczy-Timko further teaches a ceramic cutting tip at a distal end in the inner sleeve ([0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. with a ceramic cutting tip at a distal end in the inner sleeve as taught by Orczy-Timko in order to ensure that the cutting tip would be able to cut through the target tissue with greater ease. 
Regarding claim 17, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. does not teach wherein the electrode is carried on a side of the ceramic cutting tip.
Orczy-Timko further teaches wherein the electrode is carried on a side of the ceramic cutting tip ([0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. to where the electrode is carried on a side of the ceramic cutting tip as taught by Orczy-Timko in order to ensure that the electrode would be able to treat the treatment area without breaking off.
Regarding claim 18, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. does not teach wherein the ceramic cutting tip is fluted and the electrode is disposed between adjacent flutes.
Orczy-Timko further teaches wherein the ceramic cutting tip is fluted and the electrode is disposed between adjacent flutes ([0055-0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. to where the ceramic cutting tip is fluted and the electrode is disposed between adjacent flutes as taught by Orczy-Timko in order to allow for more efficient cutting and electrode treatment during use of the device.
Claims 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over West Jr. in view of Orczy-Timko and in further view of Flom (U.S. Patent No. 5830214).
Regarding claim 3, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Orczy-Timko do not teach wherein the at least one flow aperture comprises at least one elongated slot formed in the wall of the outer sleeve.
Flom, in a similar field of endeavor, teaches wherein the at least one flow aperture comprises at least one elongated slot formed in the wall of the outer sleeve (Fig. 3A, element 30).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the elongated slot of Flom for the circular outside slot of modified West Jr. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 11, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Orczy-Timko do not teach wherein the at least one flow aperture has dimensions selected to inhibit tissue from being aspirated therethrough.
Flom teaches wherein the at least one flow aperture has dimensions selected to inhibit tissue from being aspirated therethrough (Col. 5-6, lines 64-8; applicant’s specification states that an inhibitory width could be between 0.005" to 0.10", which is what is taught by Flom as 0.5-2 mm falls within the range of 0.005-0.10")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the elongated slot of Flom for the circular outside slot of modified West Jr. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, the combination of West Jr., Orczy-Timko, and Flom teaches all the elements of the claimed invention as stated above.
West Jr. and Orczy-Timko do not teach wherein each elongated slot has a width ranging from 0.005" to 0.10".
Flom further teaches wherein each elongated slot has a width ranging from 0.005" to 0.10" (Col. 5-6, lines 64-8; 0.5-2 mm falls within the range of 0.005-0.10").
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the elongated slot of Flom for the circular outside slot of modified West Jr. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over West Jr. in view of Orczy-Timko and in further view of Cucin (U.S. Patent No. 5643198).
Regarding claim 5, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Orczy-Timko do not teach wherein the at least one flow aperture comprises a plurality of slots formed in the wall of the inner sleeve.
Cucin, in a device utilizing suction of tissue and fluids, teaches wherein the at least one flow aperture comprises at least one elongated slot formed in the wall of the outer sleeve (Col. 13, lines 12-34; Fig. 6B, elements 60A, 60B).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the plurality of slots formed in the wall of the inner sleeve of Cucin for the inner flow aperture of modified West Jr. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over West Jr. in view of Orczy-Timko and in further view of Torrance (U.S. Patent Application Publication No. 20080103439).
Regarding claim 10, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Orczy-Timko do not teach wherein the aspiration source is configured to draw fluid through the at least one flow aperture at a rate of at least 25 ml/min.
Torrance, in a similar field of endeavor, teaches wherein the aspiration source is configured to draw fluid through the at least one flow aperture at a rate of at least 25 ml/min ([0039]).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over West Jr. in view of Orczy-Timko and in further view of Fisher (U.S. Patent Application Publication No. 20030125639).
Regarding claim 13, the combination of West Jr. and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Orczy-Timko do not teach wherein the at least one flow aperture is in the outer sleeve and each said flow aperture has sharp interior edges.
Fisher, in a similar field of endeavor, teaches wherein the at least one flow aperture is in the outer sleeve and each said flow aperture has sharp interior edges ([0057]; Fig. 4, elements 46, 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. and Orczy-Timko to where the at least one flow aperture is in the outer sleeve and each said flow aperture has sharp interior edges as taught by Fisher in order to ensure that any small tissue particles that were aspirated through the flow apertures would be further sliced and not clog the instrument during use.
Claims 19-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over West Jr. in view of Orczy-Timko and in further view of West Jr. (U.S. Patent Application Publication No. 20100106153).
Regarding claim 19, West Jr. ‘059 teaches a method of treating tissue in a fluid-filled working space (the method is inherent through use of the device), said method comprising: providing a probe 
West Jr. ‘059 does not teach applying a negative pressure through the extraction channel.
Orczy-Timko teaches applying a negative pressure through the extraction channel ([0047]; Fig. 1, element 115) and an electrode carried by the inner sleeve ([0051]; Fig. 3A, element 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. to apply a negative pressure through the extraction channel and with an electrode carried by the inner sleeve as taught by Orczy-Timko in order to allow the user to efficiently suck out debris from the treatment and ablate target tissue.
West Jr. ‘059 and Orczy-Timko do not teach activating an electrode carried by the inner sleeve to treat tissue while actuating the aspiration source to draw fluid through the at least one flow aperture to thereby cool fluid in the working space.
West Jr. ‘153, in a similar field of endeavor, teaches activating an electrode to treat tissue while actuating the aspiration source to draw fluid through the at least one flow aperture to thereby cool fluid in the working space ([0042]; it is stated that the aspiration of fluids can be performed during ablation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. ‘059 and Orczy-Timko to activate an electrode to treat tissue while actuating the aspiration source to draw fluid through the at least one flow aperture to thereby cool fluid in the working space as taught by West Jr. ‘153 in order to allow the user to efficiently treat tissue and remove any unwanted tissue debris simultaneously while ensuring that the temperature of the site did not get too high.
Regarding claim 20, the combination of West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 teach all the elements of the claimed invention as stated above.
West Jr. ‘059 further teaches wherein the at least one flow aperture is formed in a wall of the outer sleeve (Fig. 9, 11A-D, element 102), wherein the at least one flow aperture aligns with the inner window when the inner sleeve is in the stop position (Fig. 11A-D).
Regarding claim 21, the combination of West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 teach all the elements of the claimed invention as stated above.
West Jr. ‘059 further teaches wherein the at least one flow aperture comprises a plurality of slots formed in the wall of the outer sleeve (Fig. 9, 11A-D, element 102).
Regarding claim 22, the combination of West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 teach all the elements of the claimed invention as stated above.
West Jr. ‘059 further teaches wherein the at least one flow aperture is formed in a wall of the inner sleeve (Fig. 9, 11A-D, element 104), wherein the at least one flow aperture aligns with the outer window when the inner sleeve is in the stop position (Fig. 11A-D, element 102, 104).
Regarding claim 24, the combination of West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 teach all the elements of the claimed invention as stated above.

Orczy-Timko further teaches a first mode to (i) control a motor drive to rotate the inner sleeve ([0047]), and (ii) actuate an aspiration source to apply a negative pressure through the extraction channel ([0047], [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. ‘059 and West Jr. ‘153 with a first mode to (i) control a motor drive to rotate the inner sleeve, and (ii) actuate an aspiration source to apply a negative pressure through the extraction channel as taught by Orczy-Timko in order to allow the user to control the orientation of the device and remove tissue debris during treatment.
Regarding claim 26, the combination of West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 teach all the elements of the claimed invention as stated above.
West Jr. ‘059 and West Jr. ‘153 do not teach operating in a second mode to (i) stop the inner sleeve in the stop position, (ii) actuate the aspiration source, and (iii) activate the electrode.
Orczy-Timko further teaches operating in a second mode to (i) stop the inner sleeve in the stop position ([0047], [0072]), (ii) actuate the aspiration source ([0047], [0069]), and (iii) activate the electrode ([0047], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West Jr. ‘059 and West Jr. ‘153 to operate in a second mode to (i) stop the inner sleeve in the stop position, (ii) actuate the aspiration source, and (iii) activate the electrode as taught by Orczy-Timko in order to allow the user to control the orientation of the device, remove tissue debris during treatment, and ablate the target tissue with the electrode.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over West Jr. ‘059 in view of Orczy-Timko, in view of West Jr.’153, and in further view of Cucin (U.S. Patent No. 5643198).
Regarding claim 23, the combination of West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 teach all the elements of the claimed invention as stated above.
West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 do not teach wherein the at least one flow aperture comprises a plurality of slots formed in the wall of the inner sleeve.
Cucin teaches wherein the at least one flow aperture comprises a plurality of slots formed in the wall of the inner sleeve (Col. 13, lines 12-34; Fig. 6B, elements 60A, 60B).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the plurality of slots formed in the wall of the inner sleeve of Cucin for the inner flow aperture of modified West Jr. ‘059 Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over West Jr. ‘059 in view of Orczy-Timko, in view of West Jr.’153, and in further view of Torrance (U.S. Patent Application Publication No. 20080103439).
Regarding claim 25, the combination of West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 teach all the elements of the claimed invention as stated above.
West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 do not teach wherein the first mode includes operating the aspiration source to draw fluid through the windows at a rate of at least 25 ml/min.
Torrance teaches wherein the first mode includes operating the aspiration source to draw fluid through the windows at a rate of at least 25 ml/min ([0039]).

Regarding claim 27, the combination of West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 teach all the elements of the claimed invention as stated above.
West Jr. ‘059, Orczy-Timko, and West Jr. ‘153 do not teach wherein the second mode includes operating the aspiration source to draw fluid through the at least one flow aperture at a rate of at least 25 ml/min.
Torrance teaches wherein the second mode includes operating the aspiration source to draw fluid through the at least one flow aperture at a rate of at least 25 ml/min ([0039]; since the aspiration rate can remain the same at any point in time during use (i.e. intermittent aspiration), the rate of 25 ml/min would be able to be used during any aspiration mode).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the second mode includes operating the aspiration source to draw fluid through the at least one flow aperture at a rate of at least 25 ml/min as taught by Torrance in the system of modified West Jr. ‘059, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794